118 Ga. App. 170 (1968)
162 S.E.2d 862
AMERICAN SOUTHERN INSURANCE COMPANY
v.
KIRKLAND et al.
43781.
Court of Appeals of Georgia.
Argued July 2, 1968.
Decided July 15, 1968.
*171 Doremus & Karsman, William Green, Ogden Doremus, for appellant.
William T. Darby, Sr., John P. Rabun, B. Daniel Dubberly, Jr., for appellees.
HALL, Judge.
The appellees rely upon Pennsylvania Threshermen &c. Cas. Co. v. Gardner, 107 Ga. App. 472 (130 SE2d 507), and Hatcher v. Georgia Farm Bureau Mut. Ins. Co., 112 Ga. App. 711 (146 SE2d 535). These cases are inapposite for the reason they were decided under the old strict rules of pleading. A claim for relief under Code Ann. § 81A-108 "should not be dismissed for failure to state a claim unless it appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which would entitle him to relief." Conley v. Gibson, 355 U.S. 41, 45-46 (78 SC 99, 2 LE2d 80). See also Harper v. DeFreitas, 117 Ga. App. 236 (1) (160 SE2d 260).
The trial court erred in dismissing the petition. St. Paul Fire &c. Ins. Co. v. Johnson, 216 Ga. 437 (117 SE2d 459); Ditmyer v. American Liberty Ins. Co., 117 Ga. App. 512 (1) (160 SE2d 844).
Judgment reversed. Bell, P. J., and Quillian, J., concur.